*64SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of said District Court be and it hereby is AFFIRMED.
Plaintiff-Appellant P.E.A. Films, Inc. (“P.E.A.”) appeals from the August 28, 2000 memorandum and order of the district court in which the court granted the motion for summary judgment made by Defendanb-Appellee Twentieth Century-Fox Film Corporation (“Twentieth Century-Fox”), and entered judgment in favor of Twentieth Century-Fox.
This is a contract case wherein P.E.A. contends that film licensing agreements between it and Twentieth Century-Fox provide that the agreements expire after a twenty-year term. Twentieth Century-Fox, however, contends that language in the agreements extends their terms until Twentieth Century-Fox has recouped its advances.
On appeal, P.E.A. argues that the district court erred by misinterpreting the agreements and their attached schedules, and that extrinsic evidence exists which precludes summary judgment.
We agree with the district court’s conclusion that the language in the agreements is clearly in favor of Twentieth Century-Fox’s interpretation, and not reasonably susceptible to P.E.A.’s proffered interpretation. See Gerdlund v. Electronic Dispensers Int’l, 190 Cal.App.3d 263, 235 Cal.Rptr. 279, 282 (1987) (citations omitted).
We affirm for substantially the same reasons as set forth in the district court’s memorandum and order. See P.E.A. Films, Inc. v. Twentieth Century-Fox Film Corp., No. 98 Civ. 2107 NRB, 2000 WL 1218392, at *1 (S.D.N.Y. Aug. 28, 2000).
For the reasons set forth above, the judgment of the district court is AFFIRMED.